             Case 4:21-cv-40034-TSH Document 1 Filed 03/26/21 Page 1 of 16



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

-------------------------------------------------------------x
RAUL ZECHERU,                                                    CIVIL ACTION NO.:
                                   Plaintiff,
                          v.

COMMUNITY EMS, INC., LONG TERM
DISABILITY PLAN; RELIANCE STANDARD
LIFE INSURANCE COMPANY;
COMMUNITY EMS, INC., as Plan Administrator;
and, AMERICAN MEDICAL RESPONSE, INC.,
as Plan Administrator,                                           COMPLAINT

                                    Defendant.
-------------------------------------------------------------x

        Plaintiff, RAUL ZECHERU, by his attorney, STEPHEN L. RAYMOND, ESQ., as and
for his Complaint against the defendants, COMMUNITY EMS, INC., LONG TERM
DISABILITY PLAN (“LTD Plan” or the “Plan”); RELIANCE STANDARD LIFE
INSURANCE COMPANY (“RELIANCE”); COMMUNITY EMS, INC., as Plan Administrator
(“COMMUNITY EMS”); and, AMERICAN MEDICAL RESPONSE, INC., as Plan
Administrator (“AMR”), alleges as follows:


                                     JURISDICTION AND VENUE
        1.       Jurisdiction of the court is based upon 29 U.S.C. §§1132(e)(1) and 1132(f) which
give the district courts jurisdiction to hear civil actions brought to recover benefits due under the
terms of an employee benefit plan, which for purposes of the instant case, grants to participants
Long Term Disability (“LTD”) benefits, and for actions charging a breach of fiduciary duty.


        2.       Under the Employee Retirement Income Security Act of 1974, as amended
(hereinafter, “ERISA”) (29 U.S.C. §§ 1001, et seq.), the LTD PLAN at issue in this litigation
must contain provisions for an administrative or internal appeal of a denial of benefits. Plaintiff
            Case 4:21-cv-40034-TSH Document 1 Filed 03/26/21 Page 2 of 16



has exhausted all of his remedies under the terms and conditions of the relevant Plan. He has
received a final denial of his LTD claim; therefore, this matter is properly before this Court for
de novo judicial review under Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101 (1989).


       3.       Plaintiff, RAUL ZECHERU, is currently a resident of Clinton, Worcester County,
Massachusetts.


       4.       Venue is proper in this district pursuant to 29 U.S.C. § 1132(e)(2) which allows
an action under Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), to be brought in the district where the plan is administered, where the breach took
place, or where a defendant resides or may be found. The plan is administered, breach took
place, and defendant may be found within this district.


                                      NATURE OF ACTION
       5.       Plaintiff’s claims seek: (1) a declaration that Plaintiff is entitled to LTD benefits
pursuant to the terms and conditions of the COMMUNITY EMS, INC., LONG TERM
DISABILITY PLAN, (“LTD PLAN”), an employee benefit plan providing for the same,
sponsored and administered by Plaintiff's employer, COMMUNITY EMS, INC. (“Employer”),
and administered in part, and insured by defendant, RELIANCE, and an order requiring payment
of said benefits, or ALTERNATIVELY, (2) a finding that Plan Administrator, COMMUNITY
EMS, INC., (and/or its successor Plan Administrator, AMR), breached its fiduciary duty in
failing to properly enroll Plaintiff in LTD coverage, as he had requested prior to the onset of his
disabling condition, causing him the loss of said LTD benefits, and an order providing equitable
or remedial relief; and, (3) a finding that the LTD Plan administrator failed to keep and provide
ERISA plan documents despite Plaintiff’s request, and an order penalizing defendant therefor.


       6.       As Plaintiff’s claims arise under employee benefit plans, established and
maintained by an employer for the benefit of its employees, the Employee Retirement Income

                                                  2
            Case 4:21-cv-40034-TSH Document 1 Filed 03/26/21 Page 3 of 16



Security Act of 1974 ("ERISA")(29 U.S.C. §1001 et seq.) applies to this action. Said benefits
were effective at all times relevant hereto.


                                          THE PARTIES
       7.       Plaintiff, RAUL ZECHERU, is a 50-year-old man who was born in 1970.


       8.       The LTD PLAN is an employee welfare benefit plan as defined by ERISA § 3(1),
29 U.S.C. § 1002(1).


       9.       Defendant, RELIANCE, is engaged in the business of disability insurance, and is
licensed and authorized to engage in the business of insurance within the Commonwealth of
Massachusetts. For purposes of this matter, RELIANCE issued a group policy of LTD insurance
to Plaintiff’s employer, COMMUNITY EMS (Participating Unit Number VPL 300291), Policy
No. LSC 10,000. RELIANCE maintains a business address at: 2001 Market Street, Ste. 1500,
Philadelphia, PA 19103.


       10.      Defendant, COMMUNITY EMS, INC., as Plan Administrator, is the
“administrator” of the LTD Plan, as defined by ERISA § 3(16)(A); 29 U.S.C. § 1002(16)(A),
and a “fiduciary” of the LTD Plan.


       11.      Defendant, AMR, as Plan Administrator, on information and belief, became the
“administrator” or undertook administrative duties, of the LTD Plan, as defined by ERISA §
3(16)(A); 29 U.S.C. § 1002(16)(A), on or after the time COMMUNITY EMS, became a
subsidiary of AMR, and/or its parent, GLOBAL MEDICAL RESPONSE, INC. Accordingly,
defendant AMR is a “fiduciary” of the LTD Plan.




                                                3
          Case 4:21-cv-40034-TSH Document 1 Filed 03/26/21 Page 4 of 16



                                  STATEMENT OF FACTS
       12.     From July 14, 2015, Plaintiff worked for COMMUNITY EMS, out of its
Marlboro-Hudson Ambulance and Wheelchair Service division. For the relevant period, he
worked as an “EMT-Wheelchair Driver.” His job duties included driving a Wheelchair Van to
provide clients transportation to and from hospitals, clinics, nursing homes, and residences, and
as needed, perform other duties related to emergency and non-emergency medical care and
related transportation.


       13.     The Employer established and maintained the LTD PLAN for the benefit of its
employees. It funded the LTD PLAN with an insurance policy underwritten by RELIANCE.


       14.     Under the LTD PLAN, each participating employee pays 100% of the premiums
for LTD coverage, on a post-tax basis.


       15.     The LTD PLAN provides the Employer may provide employees an annual open
enrollment period during which employees who were previously eligible may apply for initial
coverage without the requirement of proof of health.


       16.     The LTD PLAN provides a totally disabled participant with monthly benefits at
the rate of 60% of covered monthly earnings, including average overtime pay, reduced by certain
“other income benefits” such as Social Security Disability awards.


       17.     The LTD PLAN provides, in pertinent part:
       “Totally Disabled” and “Total Disability” mean, that as a result of an Injury or Sickness:
       (1) during the Elimination Period and for the first 24 months for which a Monthly Benefit
       is payable, and Insured cannot perform the material duties of his/her Regular Occupation;
                      *              *              *
       (2) after a Monthly Benefit has been paid for 24 months, and Insured cannot perform the
       material duties of Any Occupation. We consider the Insured Totally Disabled if due to

                                                4
         Case 4:21-cv-40034-TSH Document 1 Filed 03/26/21 Page 5 of 16



       and Injury or Sickness he or she is capable of only performing the material duties on a
       part-time basis or part of the material duties on a full-time basis.


       18.    The maximum benefit period under the LTD PLAN is to the claimant’s age 65
when disability occurs before age 62.


       19.    Plaintiff did not choose to enroll in the LTD PLAN immediately upon his hiring
on July 14, 2015.


       20.    In or about October, 2017, Plaintiff chose to enroll in the LTD PLAN during the
Employer’s open enrollment period.


       21.    In order to enroll, Plaintiff was given by his employer, and completed, a
“Reliance Standard Life Insurance Company Enrollment and Statement of Health” form, dated
November 8, 2017; he then provided it to COMMUNITY EMS, INC. for submission.


       22.    Thereafter, premiums were deducted from his bi-weekly paychecks for the LTD
Plan coverage, beginning for the pay period January 14, 2018, through January 27, 2018, in the
bi-weekly amount of $7.17. The premium deductions continued through his last day of work on
May 16, 2019, and also included his post-work use of accrued vacation time, through the period
ending June 15, 2019.


       23.    Plaintiff was not made aware, by his Employer, by RELIANCE, or any Plan
Administrator, or any other entity, of any impediment to his enrollment in the LTD PLAN, nor
any requirement of further information, whether proof of good health, or otherwise, upon which
his enrollment in the LTD PLAN would depend.




                                               5
          Case 4:21-cv-40034-TSH Document 1 Filed 03/26/21 Page 6 of 16



       24.     Accordingly, from January 14, 2018, Plaintiff reasonably believed he was covered
as a Participant in the LTD PLAN.


       25.     On or about May 16, 2019, Plaintiff suffered a sudden right-sided facial droop,
right-sided weakness, and aphasia (impairment in a person's ability to express and understand
written and spoken language), and was sent to the emergency room at Marlborough Hospital.
Left internal carotid artery occlusion was confirmed. He was transferred to Umass Hospital,
where he began having dysarthria (a motor speech disorder in which the muscles that are used to
produce speech are damaged, paralyzed, or weakened). He had angioplasty of the left internal
carotid artery and thrombectomy of the left middle cerebral artery (“MCA”). CT confirmed the
48-year-old had suffered a stroke. Plaintiff underwent a second intervention on May 20, 2019,
with stent placement in the left coronary artery.


       26.     Due to his condition, as of May 16, 2019, Plaintiff was no longer able to continue
working, and left on a disability leave. He applied for weekly benefits under the Employer’s
short-term disability (“STD”) Plan, also administered in part, and insured by RELIANCE.


       27.     Plaintiff provided RELIANCE evidence of his disability, to include the opinions
of his treating physicians.


       28.     By June 21, 2019, RELIANCE had approved Plaintiff’s claim for STD benefits.
After the 7-day elimination period, benefits were due to start May 24, 2019. The initial STD
benefit payment was for the period May 24, 2019, through June 21, 2019, and totaled $1,329.84.


       29.     As of July 25, 2019, Plaintiff’s physician had opined that he required an extended
disability leave (projected at least through December 1, 2019); she noted that he continued to
suffer from a chronic inability to perform multitasking, impaired ability to concentrate, had
transient speech problems, and continued to have problems with leg weakness and balance.

                                                    6
         Case 4:21-cv-40034-TSH Document 1 Filed 03/26/21 Page 7 of 16




       30.     On information and belief, RELIANCE paid Plaintiff for the maximum period of
the STD Plan based upon his continuing disability claim, or for 90 days.


       31.     Under the terms of the LTD PLAN, there is a 90-day elimination period, such that
benefits would be first payable on an LTD claim with disability onset of May 16, 2019, on
August 14, 2019.


       32.     On or about August 13, 2019, Plaintiff filed a claim for monthly disability
benefits under the LTD PLAN with the Plan and RELIANCE, which included updated medical
support as well as authorization to obtain his Social Security Disability claim information.


       33.     By letter dated August 19, 2019, RELIANCE denied Plaintiff’s LTD claim. In
denying coverage under its insuring policy, the insurer noted that the employer “advised your
long term disability effective date was 01/22/2018,” and there were no records advising the
reason why the Plaintiff was “not eligible during open enrollment or the rationale for the late
filing. As you were not properly enrolled for long term disability coverage, you are not eligible
for long term disability benefits.” (Emphasis added.)


       34.     Plaintiff timely requested that RELIANCE review the negative determination. He
provided proof of the LTD premiums withheld from his paychecks since January 14, 2018, and
argued that he had followed the employer/Plan Administrator’s 2017 open-enrollment process.


       35.     By letter dated November 19, 2019, RELIANCE upheld its denial of coverage
under the LTD PLAN’s insuring policy. It reasoned in pertinent part thus: that Plaintiff’s
employer confirmed enrollment in the LTD PLAN on January 22, 2018. “At the time you
enrolled in the LTD coverage, you were considered a “late applicant.” Therefore, Evidence of

                                                 7
          Case 4:21-cv-40034-TSH Document 1 Filed 03/26/21 Page 8 of 16



Insurability (“EOI”), otherwise known as proof of good health, was required.” With EOI never
received by RELIANCE, Plaintiff’s coverage was never effective.


        36.     Prior to hearing it for the first time from RELIANCE during this LTD benefit
claim process, Plaintiff was never informed that his attempted enrollment during the employer’s
open enrollment period was “late,” or that it required Evidence of Insurability, or was otherwise
in any way defective.


        37.     The LTD PLAN has not denied that Plaintiff has met the definition of disability
under its terms as a result of his May 16, 2019, stroke or its sequelae.


        38.     Plaintiff has been determined to be “disabled” for purposes of the Social Security
Act: unable by virtue of his physical or mental condition to engage in substantial gainful
activity. The Social Security Administration, Notice of Award recognizes a disability onset of
May 15, 2019, and notes monthly SSDI benefits in the amount of $868.90 to begin November,
2019.

        39.     Defendants did not properly apply the provisions of the LTD Plan, or its policy to
Plaintiff’s claim.


        40.     Plaintiff has remained Disabled in accordance with the terms and conditions of
the LTD Plan, from May 16, 2019 (his date of onset), through August 14, 2019 (the end of the
LTD PLAN’s elimination period), and continuing through the date of this filing.


                       AS AND FOR PLAINTIFF’S FIRST CLAIM:
                       FOR LONG TERM DISABILITY BENEFITS
                ERISA §§ 502(a)(1)(B), (a)(3), 29 U.S.C. §§ 1132(a)(1)(B), (a)(3)
        41.     Plaintiff hereby incorporates by reference the factual allegations of paragraphs 1 -
40, supra, as if fully set forth herein at length.


                                                     8
          Case 4:21-cv-40034-TSH Document 1 Filed 03/26/21 Page 9 of 16




       42.     In administering the subject employee benefit plan and in resolving claims
thereunder, defendants, including RELIANCE, in particular, have the responsibility of
determining whether claimants are disabled within the definitions of the applicable plan and
policy so as to be entitled to benefits. Crucial to those determinations is an understanding of the
claimant’s medical conditions and their effects on the claimant’s abilities.


       43.     Plan fiduciaries, such as defendants have a statutory obligation, in performing
their duties, to act prudently and solely in the interest of plan participants and beneficiaries.


       44.     Plaintiff has not been provided with a full and fair review of his claim for benefits
under the terms and conditions of the LTD Plan, and in accordance with the provisions of
ERISA.


       45.     The LTD claim decisions rendered on behalf of the plan in the instant action have
been made by RELIANCE, who insures the benefits under the defendant, LTD Plan, and as such
cannot render independent or fair decisions because it has a pecuniary interest in the final
determination, and thus has acted under a conflict of interest.


       46.     Plan fiduciaries also have a statutory duty to fairly interpret and construe the
terms of the Plan and thereby make decisions in accordance with Plan language.


       47.     Defendants’ decisions were not supported by the medical evidence and moreover,
did not correctly apply the language of the LTD Plan.


       48.     Defendants’ decisions in the instant claim were unreasonable, arbitrary and
capricious and not supported by the evidence submitted with Plaintiff's claim, or the evidence
gathered throughout Plaintiff’s claim.

                                                  9
         Case 4:21-cv-40034-TSH Document 1 Filed 03/26/21 Page 10 of 16



        49.     Plaintiff has been disabled within the terms of the LTD Plan maintained for the
benefit of the employees of Community EMS, Inc. Plaintiff is entitled to the receipt of monthly
Long Term Disability benefits pertaining to his disability from (and including) August 14, 2019,
through the filing of this action, and continuing so long as he continues to meet the Plan’s
requirements.


                  AS AND FOR PLAINTIFF’S SECOND CLAIM:
                           (ALLEGED ALTERNATIVELY)
     FOR DEFENDANTS’ COMMUNITY EMS, INC. and/or AMERICAN MEDICAL
      RESPONSE, INC. (as Plan Administrators)’s BREACH OF FIDUCIARY DUTY
                    ERISA §§ 502(a)(3), 29 U.S.C. §§ 1132(a)(3)

        50.     Plaintiff hereby incorporates by reference the factual allegations of paragraphs 1 -
49, supra, as if fully set forth herein at length.


        51.     If, notwithstanding Plaintiff’s FIRST CLAIM, supra, he was not properly
enrolled in the LTD PLAN, it is the fault of the LTD PLAN’s ADMINISTRATOR, due to its
breach of fiduciary duty, and thus requires remedy.


        52.     Defendant, COMMUNITY EMS, INC., was the PLAN ADMINISTRATOR of
the LTD PLAN, and as such had discretionary authority or discretionary responsibility in the
administration of the LTD PLAN. In handling open enrollment for the LTD PLAN,
COMMUNITY EMS, INC. was acting as a fiduciary.


        53.     Defendant, AMR, on information and belief, acted as PLAN ADMINISTRATOR,
or undertook Plan administrative duties, of the LTD Plan, on or after the time COMMUNITY
EMS, became a subsidiary of AMR, and/or its parent, GLOBAL MEDICAL RESPONSE, INC.,
and as such had discretionary authority or discretionary responsibility in the administration of
the LTD PLAN. In handling administrative enrollment for the LTD PLAN, AMR was acting as
a fiduciary.


                                                     10
           Case 4:21-cv-40034-TSH Document 1 Filed 03/26/21 Page 11 of 16



          54.   According to defendant, RELIANCE, the LTD PLAN is self-administered, in that
the Plan Administrator is responsible for administrative functions, including employee
enrollment, coverage elections (including any required proof of good health), records
management, premium calculation and payment, claim reporting and furnishing copies of the
Policy along with the Summary Plan Description (SPD) to its employees.


          55.   The LTD PLAN’s PLAN ADMINISTRATORS had a fiduciary duty to follow the
PLAN’s enrollment procedures, to notify participants/applicants of their enrollment, and the
requirement for any additional information, and not to mislead them as to the status of their
enrollment.


          56.   LTD PLAN enrollment is comprised of not merely ministerial administrative
duties.


          57.   Plaintiff attempted to avail himself of the LTD PLAN’s annual open enrollment
process in October, 2017. He completed, signed, and submitted the requested enrollment forms
to COMMUNITY EMS, INC., as PLAN ADMINISTRATOR.


          58.   Thereafter, premiums were deducted from his bi-weekly paychecks for the LTD
Plan coverage, beginning for the pay period January 14, 2018, through January 27, 2018, in the
bi-weekly amount of $7.17. The premium deductions continued through his last day of work on
May 16, 2019, and also included his post-work use of accrued vacation time, through the period
ending June 15, 2019.


          59.   Plaintiff was not made aware, by his Employer, by RELIANCE, or any Plan
Administrator, or any other entity, of any impediment to his enrollment in the LTD PLAN, nor
any requirement of further information, whether proof of good health, or otherwise, upon which
his enrollment in the LTD PLAN would depend.

                                                11
         Case 4:21-cv-40034-TSH Document 1 Filed 03/26/21 Page 12 of 16



       60.     Prior to hearing it for the first time on or about August 19, 2019 from RELIANCE
in its first LTD benefit claim denial, Plaintiff was never informed that his attempted enrollment
during the employer’s open enrollment period was “late,” or that it required Evidence of
Insurability, or was otherwise in any way defective.


       61.     Accordingly, from January 14, 2018, Plaintiff reasonably believed he was covered
as a Participant in the LTD PLAN.


       62.     Had Plaintiff been made aware of any defect in his attempt to enroll in the LTD
PLAN during the Fall, 2017 open enrollment, he could have filed enrollment paperwork for the
October, 2018 open enrollment.


       63.     Defendants breached their fiduciary duties as relates to the PLAN’s enrollment
process: in failing to properly enroll Plaintiff in the LTD PLAN during open enrollment; in
withholding premiums which had the effect of misleading Plaintiff to believe he had been
properly enrolled; in failing to request Evidence of Insurability, if such was required by the
PLAN due to a “late” enrollment attempt; and, alternatively, in failing to notify him that he had
not been properly enrolled in the LTD PLAN, during the open enrollment period, or otherwise.


       64.     Plaintiff reasonably relied to his detriment on defendants’ actions and inactions
(each fiduciary breaches) relative to his attempt to enroll in the LTD PLAN during its open
enrollment. Had he been notified he could have either provided Evidence of Insurability, or
alternatively, enrolled during the Fall, 2018 open enrollment period.


       65.     The fiduciary breaches of defendants deprived Plaintiff of a benefit claim under
the LTD PLAN due to the onset of his disability from a sudden stroke on May 16, 2019, as
detailed, supra, as it foreclosed the possibility of such a claim, a claim which would be
continuing, and thus, Plaintiff is damaged to that extent.

                                                 12
         Case 4:21-cv-40034-TSH Document 1 Filed 03/26/21 Page 13 of 16



        66.     Further, Plaintiff has experienced mental anguish, economic uncertainty, insult
and grief over defendants’ breaches. He specifically suffered mental anguish caused by the
financial distress in which he has been placed due to the lack of a disability income replacement
benefit–a benefit he believed he had been paying for.


        67.     Equitable relief is necessary to make Plaintiff whole regarding these losses to
create incentive for defendants to mend their ways, and fully honor its fiduciary duties as to
other employees.


        68.     The United States Supreme Court in CIGNA Corp. v. Amara, 563 U.S. 421, 442,
131 S. Ct. 1866, 1880, 179 L.Ed. 2d 843 (2011), has permitted various forms of relief for
breaches of fiduciary duties inclusive of restitution, “make whole” relief, and surcharge. The
surcharge remedy extended to a breach of trust committed by a fiduciary (this included any
violation of a duty imposed upon that fiduciary.) Plaintiff seeks such relief.


                     AS AND FOR PLAINTIFF’S THIRD CLAIM:
                FOR DEFENDANT’S FAILURE TO KEEP AND PROVIDE
                            ERISA PLAN DOCUMENTS
              (AS AGAINST DEFENDANTS LTD PLAN ADMINSTRATORS)
                         ERISA §§ 502(c), 29 U.S.C. §§ 1132(c)

        69.     Plaintiff hereby incorporates by reference the factual allegations of paragraphs 1 -
68, supra, as if fully set forth herein at length.


        70.     Counsel for Plaintiff requested of defendants, COMMUNITY EMS, INC., and
AMR, by letter of December 9, 2019, inter alia:
        A copy of each and every plan document related to the Community EMS, Inc., Long
        Term Disability Plan, as well as any other disability benefit plan, or its equivalent, in
        which Mr. Zecheru was a participant during his term of employment, to include, without
        limitation: any and all Plan Document(s), and any: trust agreement(s), restatement(s),


                                                     13
         Case 4:21-cv-40034-TSH Document 1 Filed 03/26/21 Page 14 of 16



       Summary Plan Description (“SPD”), insurance policy, administrative service agreement,
       and any amendments, restatements, or modifications to any of these;


       71.     The PLAN ADMINISTRATOR forwarded in response, a copy of the RELIANCE
LTD insurance policy certificate, Policy number LSC 10,000, pertaining to participating unit
number VPL 300291. The certificate consisted of 32 pages, of which two were blank.


       72.     The PLAN ADMINISTRATOR’s disclosure lacked a proper Summary Plan
Description (“SPD”), and many elements required of the SPD were not provided Plaintiff.


       73.     In establishing and maintaining an employee welfare benefit plan, the PLAN
ADMINISTRATORS had an obligation to furnish plan documents, including SPD’s and related
policies which complied with ERISA and its regulations.


       74.     Despite Plaintiff’s written request, the defendants failed or refused to keep and
furnish required documents.


       75.     Defendants’ failure or refusal to furnish plan documents prejudiced Plaintiff in
hampering and delaying his efforts to perfect his claims, causing him further frustration and
anxiety over his financial situation.


       76.     Defendants’ actions are in contravention of the mandates of ERISA, in
contravention of the provisions of the subject LTD PLAN itself, are a breach of the PLAN
ADMINISTRATORS’ fiduciary duties as an ERISA administrator, and a clear abuse of
discretion.




                                                14
 Case 4:21-cv-40034-TSH Document 1 Filed 03/26/21 Page 15 of 16



     WHEREFORE, Plaintiff prays for the following relief:
A.   That the Court determine and then declare that under the terms of the LTD PLAN,
     that the Plaintiff’s disability continued from (and included) May 16, 2019 (his
     onset date), within the term of coverage, and that he was and continued to be
     disabled within the Plan’s provisions thereafter.
B.   That after making such a determination, the Court ORDER the Defendants, to
     provide all disability benefits to which Plaintiff is entitled under the terms and
     provisions of said LTD PLAN, to include from August 14, 2019, and continuing.
C.   That, ALTERNATIVELY, the Court find that defendants, COMMUNITY EMS,
     INC., as Plan Administrator and/or AMR, as Plan Administrator, breached their
     fiduciary duties relative to Plaintiff’s enrollment in the LTD PLAN, and therefore,
     ORDER the defendants, PLAN ADMINISTRATORS, as a surcharge, or other
     equitable or “make whole” remedy, to provide all disability benefits to which
     Plaintiff would have been entitled but for said breach, under the terms and
     provisions of said LTD PLAN, to include from August 14, 2019, and continuing.
D.   Further, that the Court ORDER defendants to provide interest on all equitable and
     surcharge payments made, starting as of the time each such monthly payment
     would have been made in accordance with the LTD PLAN.
E.   That, if necessary, the Court ORDER the matter remanded to the LTD Plan’s
     claim administrator for such further and additional findings as may be reasonably
     necessary.
F.   That the Court find that defendants, PLAN ADMINISTRATORS, failed to
     furnish requested Plan Documents in violation of ERISA and ORDER defendants
     to pay penalties of $110 per day beginning when due by law and continuing until
     this Court determines is proper, as to the documents not provided.
G.   That the Court award Plaintiff his reasonable attorney’s fees pursuant to 29
     U.S.C. §1132(g), as well as interest, costs, and disbursements.



                                       15
 Case 4:21-cv-40034-TSH Document 1 Filed 03/26/21 Page 16 of 16



H.       That the Court award Plaintiff such further, necessary, or proper relief as it deems
         just and equitable in the circumstances.




Dated:          March 26, 2021
                                               PLAINTIFF
                                               By his attorney,




                                       By:      /s/ Stephen L. Raymond
                                               Stephen L. Raymond
                                               BBO #567753
                                               RAYMOND LAW
                                               35 Village Road, Ste. 100
                                               Middleton, MA 01949
                                               978-605-1155
                                               978-560-0959 fax
                                               slraylaw@aol.com




                                          16
